Citation Nr: 0836537	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  03-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

2.  Entitlement to service connection for dry eye syndrome.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Attorney David L. Huffman


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In May 2004, the veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2007).

The veteran's appeal was previously before the Board in March 
2005, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The Board notes that the veteran's attorney submitted several 
packages of documents to the RO in September 2007, some of 
which may not have been considered in the June 2008 
supplemental statement of the case, as they were forwarded to 
the Board and received by the Board in September 2008.  These 
records, however, concern chiropractic treatment and, 
therefore, do not have a bearing on the issues of entitlement 
to service connection for COPD or for dry eye syndrome.  See 
38 C.F.R. §§ 19.37(b), 20.1304(c).  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a low back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  COPD was not present in service or until years thereafter 
and is not etiologically related to service.  


2.  Dry eye syndrome or blepharitis were not present in 
service or until years thereafter and are not etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  Dry eye syndrome or blepharitis were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Analysis

COPD

The veteran contends that he was exposed to asbestos from 
insulation around pipes and from lagging material, and that 
he had to breathe in fumes from cleaning chemicals and paint 
fumes while serving aboard the U.S.S. Forrestal in service.  
He claims that his current difficulties from COPD are related 
to this in-service exposure to fumes.

Service medical records are negative for any clinical 
findings or diagnoses of COPD or any other lung disorder and 
the veteran's lungs and chest were evaluated as normal at the 
time of his service separation examination in May 1973.  
Service medical records are also negative for any indication 
that the veteran was exposed to paint and chemical fumes 
while working aboard the U.S.S. Forrestal during service.

Outpatient treatment records from the VA Medical Center in 
Martinsburg, West Virginia dated from April 2000 to April 
2006 show that the veteran was diagnosed with COPD in 2001, 
approximately 28 years after his discharge.  There is no 
indication in the records that the veteran's COPD is related 
to his active military service.  

In essence, the evidence of a nexus between the veteran's 
military service and his COPD is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
nexus or diagnosis since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).


Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Dry Eye Syndrome

The veteran contends that his current difficulties with dry 
eyes can also be attributed to the aforementioned exposure to 
paint, paint fumes and cleaning chemicals while working 
aboard the U.S.S. Forrestal during service.

The medical evidence of record shows that the veteran does 
have a current diagnosis of dry eye syndrome as well as a 
diagnosis of blepharitis.  Treatment records from the 
Winchester Medical Center dated from May 1993 to September 
2007 show that the veteran was diagnosed with dry eye 
syndrome in January 1999.  Treatment records from J. 
Lustbader, MD dated from June 1997 to March 1999 show that 
the veteran was diagnosed with dry eye syndrome and 
blepharitis.  In a June 1998 statement, M. Hagerty, MD 
indicated that the veteran had severe problems with sicca 
syndrome involving chiefly his eyes.  Dr. Lustbader's 
Georgetown University treatment records dated from 1997 to 
1999 show that the veteran was treated for dry eyes and 
blepharitis.  Outpatient treatment records from the VA 
Medical Center in Martinsburg, West Virginia dated from April 
2000 to April 2006 show that the veteran was diagnosed with 
COPD in 2001.  April 2006 and January 2007 VA examination 
reports show that the examiner noted the veteran's history of 
dry eye syndrome.  Most recently, during his April 2008 VA 
examination, the veteran was diagnosed with dry eye syndrome.  

The evidence of record does not show that the veteran's 
currently diagnosed dry eye syndrome was present within one 
year of his discharge from service in 1973 or that it is 
etiologically related to such service.  Service medical 
records are negative for any clinical findings or diagnoses 
of an eye disease or injury in service and there is no 
indication that the veteran was exposed to paint fumes or 
cleaning chemicals during his tour of duty aboard the U.S.S. 
Forrestal and his eyes were evaluated as normal at the time 
of his discharge examination in May 1973.  Furthermore, as 
noted above, there is no post-service evidence of a chronic 
eye condition until 1998, decades after the veteran's 
discharge from active duty.  


In support of his claim, the veteran refers to an August 1997 
statement from J. M. Lustbader, MD in which he indicates that 
the veteran has been diagnosed with dry eye syndrome and 
blepharitis and states that these conditions are caused by 
hereditary and environmental conditions.  The Board notes 
that although Dr. Lustbader states that environmental 
conditions cause the eye disorders the veteran is diagnosed 
with, he does not state specifically that environmental 
conditions that existed during the veteran's military service 
are related to or caused his condition.  Nevertheless, the 
Board remanded the veteran's claim in March 2005 so that a VA 
examination to determine the etiology of the veteran's eye 
disorder could be conducted.  The VA examination was 
completed in April 2008.

The April 2008 VA examiner opined that it is less likely as 
not that the veteran's difficulties with dry eyes were caused 
by or a result of constant exposure of his eyes during a 6 
month period  to spray paints and spray paint fumes during 
his time of service on an aircraft carrier or that this 
caused eye irritation leading to dry eye syndrome 20+ years 
later.  The rationale for his opinion is that there is no 
evidence in the medical literature showing a direct 
relationship between spray painting as an occupation and dry 
eye syndrome.

In essence, the evidence of a nexus between the veteran's 
military service and his dry eye syndrome is limited to the 
veteran's own statements.  As noted above, this is not 
competent evidence of the claimed nexus or diagnosis since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation or diagnosis.  See 
Espiritu  492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in March 2002, prior to the initial 
adjudication of the claim, and in March 2005 and July 2006, 
the veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the July 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of his COPD, but 
has determined that no such examination is required in this 
case because the medical evidence of record is sufficient to 
decide the claim and there is no reasonable possibility that 
such an examination would provide evidence to substantiate 
the claim.  


ORDER

Service connection for COPD is denied.

Service connection for dry eye syndrome is denied.


REMAND

First, the Board notes that additional chiropractic records 
were forwarded to the Board and received in September 2008 
without a waiver of the agency of original jurisdiction's 
(AOJ) consideration.  See 38 C.F.R. § 20.1304.  The AOJ will 
have an opportunity to consider these records while the 
appeal is being considered on remand.

The Board notes that in the March 2002 notice letter, the 
veteran was advised that he needed to submit evidence 
concerning his previously denied claim for service connection 
for a back condition, and that he could provide medical 
evidence not previously considered, but he was not advised in 
the context of the previous denial of what would be necessary 
to substantiate the particular element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

The Board also notes that the veteran has not been given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007), with respect to the disability-rating or 
effective-date element of his low back disability claim.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided notice 
required under 38 U.S.C.A. § 5103(a), to 
include the notice specified by the Court 
in Kent, concerning the previous denial 
of his claim for service connection for a 
low back disability, as well as the 
notice specified in Dingess, and an 
appropriate amount of time to provide new 
and material evidence.

2.  The RO should re-adjudicate the 
claim.  If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC).  After the veteran has been 
given an opportunity to respond to the 
SSOC, the claims file should be returned 
to this Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


